Michigan Supreme Court
 Lansing, Michigan

september 21’ 2005 Clifford W. Taylor
Chief Justice

1265 81 Michael F. Cavanagh
1265 82 Elizz_ibeth A. Weaver
126583 §:E§%K§l473 Mich 63 (2()05),
the application is again considered, and, pursuant to MCR 7.3()2((3)(1), in lieu of granting
leave to appeal, we REl\/IAND this case to the Court of Appeals for reconsideration in
light of Henrjy, and the cases cited therein, on the issue of whether plaintiffs have

presented valid tort claims.

CAVANAGH and KELLY, JJ., would deny leave to appeal.

l()9l4

 'Z/ ,200 5

I, CORBIN R. DAVIS, Clerk of the l\/lichigan Suprerne Court, certify that the
foregoing is a true and complete copy of the order entered at the direction of the Court.

Qa; %<>W

Clerk